internal_revenue_service department of the treasury index number dollar_figure washington dc person to contact telephone number refer reply to cc intl 3-plr-113171-97 date nov tax_year a date b country c country d this responds to your letter dated date on behalf of a requesting a ruling pursuant to notice_97_19 1997_10_irb_40 under sec_877 of the internal_revenue_code_of_1986 code that a's termination of long-term u s residence did not have for one of its principal purposes the avoidance of u s taxes under subtitle a or subtitle b of the code additional information was submitted in letters dated date date date date date and date the information submitted for consideration is substantially as set forth below the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by penalty of perjury statements executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination a a former long-term_resident of the united_states within the meaning of section cc intl 3-plr-113171-97 e voluntarily relinquished his u s lawful permanent resident status expatriated on date b in by surrendering his green card a i sec_37 years old a and a's parents were born in country c however when a was six months old a's family emigrated to country d because of a change in the political climate in country c a and a's parents are naturalized citizens of country d a's spouse is not a citizen_of_the_united_states a's net_worth on date b the date that he expatriated exceeded dollar_figure a's gross assets have a fair_market_value of less than dollar_figure a represents that his current_assets are representative of the assets he owned for the period that began five years prior to the date on which he expatriated and ending on the date that his ruling_request was submitted a does not expect any significant changes to his balance_sheet during the 10-year period following his expatriation a's average annual net u s income_tax for the five taxable years prior to his expatriation was less than dollar_figure sec_877 as amended by the health insurance portability and accountability act of generally provides that a u s citizen who loses citizenship or a long-term_resident who ceases to be taxed as a lawful permanent resident_of_the_united_states within the 10-year period immediately preceding the close of the taxable_year will be taxed on ail of his or her u s source income as modified by sec_877 for such taxable_year unless such loss or cessation did not have for one of its principal purposes the avoidance of u s taxes under subtitle a or subtitle b of the code see sec_877 and e sec_2107 generally provides that u s estate_tax will be imposed on the transfer of the taxable_estate of every nonresident decedent if the individual lost u s citizenship within the 10-year period ending on the date of death unless such loss did not have for one of its principal purposes the avoidance of u s taxes sec_877 provides that a long-term_resident who ceases to be taxed as a lawful permanent resident_of_the_united_states will be treated in the same manner as a u s citizen who lost u s citizenship for purposes of sec_2107 sec_2501 generally provides that a tax will be imposed for each calendar_year on the transfer of property made by gift during such year by any individual resident or nonresident sec_2501 provides that sec_2501 will not apply to the transfer of intangible_property made by a nonresident_not_a_citizen_of_the_united_states however sec_2501 provides that this exception does not apply in the case of a donor who lost u s citizenship within the 10-year period ending on the date of the transfer unless such loss did not have for one of its principal purposes the avoidance of u s taxes sec_877 provides that a long-term_resident who ceases to be taxed as a lawful permanent resident_of_the_united_states will be treated in the same manner as a u s citizen who lost u s citizenship for purposes of sec_2501 cc intl 3-plr-113171-97 for purposes of the foregoing provisions a former citizen or former long-term_resident is considered to have lost u s citizenship or ceased to be taxed as a long- term u s resident with a principal purpose under sec_877 to avoid u s taxes if i the individual's average annual net u s income_tax for the five taxable years prior to expatriation is greater than dollar_figure or ii the individual's net_worth on the date of expatriation is dollar_figure or more as modified by post-1996 cost-of-living adjustments sec_877 and e of the code see also sec_2107 and sec_2501 a b of the code sec_877 as amended is generally effective after date under notice_98_34 r b modifying notice_97_19 1997_1_cb_394 a former long-term_resident whose net_worth or average tax_liability exceeds the applicable thresholds will not be presumed to have a principal purpose of tax_avoidance under sec_877 if that former resident is described within certain categories and submits a complete and good_faith request for a ruling as to whether such loss had for one of its principal purposes the avoidance of u s taxes although the presumption of tax_avoidance under sec_877 will not apply to such an individual he may nevertheless be considered to have a principal purpose of tax_avoidance under sec_877 based on facts and circumstances section iv of notice_97_19 provides that a former long-term_resident who narrowly fails to satisfy the criteria of an enumerated category may also submit a ruling_request however the secretary in his sole discretion may decline to rule on any request if the secretary determines that the individual does not narrowly fail to satisfy the criteria of one of those categories a is eligible to request a ruling pursuant to notice_97_19 because he narrowly fails to satisfy the criteria of a category of individuals eligible to submit ruling requests although a was not born in country d a moved to country d when he was only six months old and subsequently became a naturalized citizen of country d a represents that he is and will continue to be fully liable to tax in country d by reason of his residence accordingly a narrowly fails to satisfy the category of long-term residents eligible to submit ruling requests because they are citizens of their country of birth and become fully liable to tax in such country by reason of their residence as described in paragraph a of section iv of notice_97_19 notice_97_19 modified by notice_98_34 requires that certain information be submitted with a request for a ruling that an individual's expatriation did not have for one of its principal purposes the avoidance of u s taxes a submitted all the information required by notice_97_19 including any additional information requested by the service after review of the submission cc intl 3-plr-113171-97 accordingly based solely on the information submitted and the representations made it is held that a has made a complete and good_faith submission in accordance with sec_877 and notice_98_34 therefore a will not treated under sec_877 as having as one of his principal purposes for expatriating the avoidance of u s taxes while this ruling rebuts the presumption of tax_avoidance under sec_877 it is not conclusive as to whether a subsequently may be found to have a principal purpose of tax_avoidance under sec_877 sec_2107 and sec_2501 based on all the facts and circumstances see sec_877 because the information submitted does not clearly establish the existence or lack of a principal purpose to avoid taxes under subtitle a or b of the code no opinion is expressed as to whether a's expatriation had for one of its principal purposes the avoidance of such taxes under sec_877 sec_2107 and sec_2501 in addition no opinion is expressed as to a's u s tax_liability for taxable periods prior to his loss of long-term_resident status a copy of this letter must be attached to a's u s income_tax return for the year in which a obtained the ruling whether or not a is otherwise required to file a return this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to a sincerely elizabeth u karzon chief branch office of associate chief_counsel international if
